Citation Nr: 1421491	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to a TDIU.  The Board previously remanded this issue in September 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

The Veteran is currently service-connected for 8 disabilities.  His highest is rated 30 percent disabling, and his total combined evaluation is 70 percent disabling.

A September 2013 determination from the Social Security Administration (SSA) found that the Veteran had been under a disability as defined by the Social Security Act since May 2008.  

The records relied on by SSA are not before VA.  The record contains a July 2013 Physical Residual Functional Capacity Questionnaire completed by the Veteran's VA primary care physician of over 10 years that was apparently to be sent to SSA.  The Questionnaire provides findings regarding the Veteran's inability to work.  Among other things, the Questionnaire relates that the Veteran was incapable of even low stress jobs and could only sit or stand/walk for less than 2 hours in an 8-hour working day.  

The SSA determination and the Questionnaire provide that the Veteran's limitations were due to non-service-connected disabilities as well as service-connected disabilities.  Nevertheless, the Board finds that the records relied on by SSA in making the September 2013 determination appear relevant to the Veteran's TDIU claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Statutes and regulations also require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the SSA determination and the Questionnaire suggest that the Veteran's service-connected disabilities may preclude him from substantially gainful employment, consistent with his education and occupational experience, the Board finds that a VA examination is necessary.  

The Board also observes that in January 2014 the Veteran submitted a claim for an increased evaluation for one disability and service connection for four additional disabilities.  It appears that these claims have not yet been adjudicated.  Their outcome would be relevant to the Veteran's TDIU claim.  Thus, the VA examiner should be provided the most recent information as to the Veteran's service-connected disabilities and their current evaluations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine whether the Veteran's service-connected disabilities render the Veteran unemployable.  The claims file and copies of all relevant records from the Veteran's VVA and VBMS eFolders must be made available to the examiner.  

The examiner should be provided the most up to date information as to the Veteran's service-connected disabilities and their current evaluations.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  In providing the opinion, the examiner is specifically asked to consider the July 2013 Questionnaire, the September 2013 SSA Determination and any records relied on by SSA in making the Determination.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



